     Case: 1:21-cv-00016-MWM Doc #: 24 Filed: 02/02/21 Page: 1 of 1 PAGEID #: 363




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF OHIO
                            WESTERN DIVISION (at Cincinnati)

LAURA AKER, ET AL.                            :       Case No.: 1:21-cv-00016-MWM
                                              :
                Plaintiffs                    :       Judge Matthew W. McFarland
                                              :
v.                                            :
                                              :
ABX AIR, INC., ET AL.                         :
                                              :       AGREED ORDER
                Defendants                    :

         Plaintiffs Laura Aker, et al. (collectively, the “Plaintiffs”) and defendant Midwest

Maintenance, Inc., denominated within the Complaint in this action as Midway Maintenance

(“Midwest”), by and through their respective counsel, hereby stipulate and agree that all claims

of Plaintiffs against Midway asserted in this action be, and they are, dismissed with prejudice.

All of Plaintiffs’ claims remain against all other defendants and are unaffected by this Agreed

Order.

         IT IS SO ORDERED AND ADJUDGED:

                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF OHIO


                                              _______/s/ Matthew W. McFarland___________
                                              BY: MATTHEW W. MCFARLAND
                                                    UNITED STATES DISTRICT JUDGE
HAVE SEEN AND AGREE:

/s/ Robert A. Winter, Jr.____________         /s/ John M. Deeds ______________________
Robert A. Winter, Jr. (#0038673)              John M. Deeds (#0076721)
P.O. Box 175883                               Faulkner, Garmhausen, Keister & Shenk, LPA
Fort Mitchell, KY 41017-5883                  100 South Main Avenue, Suite 300
(859) 250-3337                                Sidney, OH 45365
robertawinterjr@gmail.com                     (937) 492-1271
Counsel for plaintiffs                        jdeeds@fgks-law.com
                                              Counsel for defendant Midwest Maintenance, Inc.
